DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 26-27 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Weber et al (US 2015/0087784 A1) teaches composition for molding including styrene copolymers and polyamides (see claims 1-3), however, a thermoplastic polymer powder P, comprising: combination of materials, (A) from 10 to 89.9 by weight based on the entire polymer powder, P, of at least one semi-crystalline polymer A; (B) from 10 to 89.9 % by weight, based on the entire polymer powder P, of at least one amorphous polymer B, where the at least one polymer selected from group consisting of styrene-butadiene block copolymers, acrylonitrile-butadiene-styrene copolymers…(C) from 0.1 to 15% by weight, based on the entire polymer powder P, of at least one compatibiizer C, selected from the group consisting of styrene-acrylonitrile-maleic anhydride terpolymers, styrene-N-phenylmaleimide-maleic anhydride terpolymers, and methylmethacrylate-maleic anhydride copolymers; (D) optionally from 0 to 5% weight, based on the entire polymer powder P, of at least one additive and/or auxiliary component.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Weber et al (US 2011/0319550 A1) abstract, and claims which teaches molding compounds containing styrene copolymers and polyamides; 
Niessner et al (US 2018/0094122 A1) teaches translucent fiber composite materials comprising chemically modified polymers; 
Niessner et al (US 2018/0155510 A1) teaches method for producing a fiber-composite made from amorphous, chemical modified polymers with reinforcement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925.  The examiner can normally be reached on Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 


NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743